3:18-cv-03085-SEM-TSH # 43-1   Page 1 of 3
                                                                  E-FILED
                                   Thursday, 19 August, 2021 11:37:43 AM
                                             Clerk, U.S. District Court, ILCD




        Exhibit 1
                       3:18-cv-03085-SEM-TSH # 43-1              Page 2 of 3




                                   Exhibit 1 – Text of Provisions

Foster Home Rule

89 Ill. Admin Code 402.8(o)

(o) Any and all firearms and ammunition shall be stored and locked up separately at all times and
kept in places inaccessible to children. No firearms possessed in violation of a State or federal
law or a local government ordinance shall be present in the home at any time. Loaded guns shall
not be kept in a foster home unless required by law enforcement officers and in accordance with
their law enforcement agency’s safety procedures.


Day Care Home Rule

89 Ill. Admin Code 406.8(a)(17–18) (italics in original)

17) Handguns are prohibited on the premises of the day care home except in the possession of peace
officers or other adults who must possess a handgun as a condition of employment and who reside in
the day care home. The licensee shall post a “no firearms” sign, as described in Section 65(d) of the
Firearm Concealed Carry Act [430 ILCS 66/65(d)], in a visible location where parents pickup
children.

18) Any firearm, other than a handgun in the possession of a peace officer or other person as
provided in subsection (a)(17), shall be kept in a disassembled state, without ammunition, in locked
storage in a closet, cabinet, or other locked storage facility inaccessible to children.

       A) Ammunition for such firearms shall be kept in locked storage separate from that of the
       disassembled firearms, inaccessible to children.

       B) The operator of the home shall notify the parents or guardian of any child accepted for
       care that firearms and ammunition are stored on the premises. The operator shall also notify
       the parents or guardian that such firearms and ammunition are locked in storage
       inaccessible to children. (Section 7 of the Child Care Act of 1969 [225 ILCS10/7]) The
       notification need not disclose the location where the firearms and ammunition are stored.


Child Care Act

225 ILCS 10/7(a)(13–15)

(a) The Department must prescribe and publish minimum standards for licensing that apply to the
various types of facilities for child care defined in this Act and that are equally applicable to like
institutions under the control of the Department and to foster family homes used by and under the
direct supervision of the Department. The Department shall seek the advice and assistance of persons
representative of the various types of child care facilities in establishing such standards. The
standards prescribed and published under this Act take effect as provided in the Illinois
                       3:18-cv-03085-SEM-TSH # 43-1              Page 3 of 3



Administrative Procedure Act, and are restricted to regulations pertaining to the following matters
and to any rules and regulations required or permitted by any other Section of this Act:

                                                ***

       (13)    Provisions prohibiting handguns on day care home premises except in the possession
               of peace officers or other adults who must possess a handgun as a condition of
               employment and who reside on the premises of a day care home;
       (14)    Provisions requiring that any firearm permitted on day care home premises, except
               handguns in the possession of peace officers, shall be kept in a disassembled state,
               without ammunition, in locked storage, inaccessible to children and that ammunition
               permitted on day care home premises shall be kept in locked storage separate from
               that of disassembled firearms, inaccessible to children;
       (15)    Provisions requiring notification of parents or guardians enrolling children at a day
               care home of the presence in the day care home of any firearms and ammunition and
               of the arrangements for the separate, locked storage of such firearms and
               ammunition;
